O’CONNELL, J.,
dissenting.
Considering the evidence most favorable to the plaintiff, the jury would be justified in finding that the defendant was negligent and that its negligence was the cause of plaintiff’s injury. There was sufficient evidence from which the jury could conclude that the defendant was negligent in permitting trans*314mission grease and oil to accumulate and remain on the surface of the parking area immediately in front of the entrance to its store. It was foreseeable that one of defendant’s invitees would slip on the grease and oil where it accumulated or track it on the other parts of defendant’s premises, thus creating a similar hazard at a different place.
If plaintiff’s testimony is accepted as true, she slipped on grease and oil similar to that found on the parking lot. We cannot say that it was impossible for plaintiff to find a similarity between the substance on which she slipped and the substance which she saw in defendant’s parking area. There being evidence of this similarity it would be reasonable for the jury to infer that the oil and grease on the floor came from the accumulation in the parking lot. This would not invite the jury to mere conjecture. The similarity of the substance on the floor with that on the parking lot and the close proximity of the accumulation on the lot to the spot on tbe floor is sufficient to make more probable than not the connection between the two areas. The jury could have concluded that the oil and grease were tracked in from the parking area by defendant’s customers. There was evidence that the oil and grease extended from the doorway of the store to the place at which plaintiff fell. She testified on cross-examination as follows:
“Q I’m not talking about your streaks, you understand. I’m talking about the substance on the floor.
“A It was brown.
“Q That was brown?
“A Yes.
“Q Now where was this brown substance?
“A It was in here (indicating), in the way, where you come in the store.
*315“Q Commencing where; all the way through?
“A Well, it went — I don’t know how far it went.
“Q Did it commence at the doorway?
“A Yes.
“Q And it went all the way to the area where yon fell?
“A Yes.”
If the inference of canse and effect is supported by the greater probability plaintiff is entitled to reach the jury. I think that the evidence points to such greater probability in this case.
Since certain specifications were improperly submitted to the jury, the cause should be remanded for a new trial.